DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the remarks dated 21 January 2021 pertain to new claim 11 (and dependent claim 12), which is not entered at this time.
Applicant’s arguments, see remarks, filed 21 January 2021, with respect to the rejection of  have been fully considered and would be persuasive if the claims were entered.  If the Claims submitted 21 January 2021 were entered, the rejection using HENCHERT (US3440713) and ENJOLRAS (US3826403) would be withdrawn.
Specifically, while HENCHERT and ENJOLRAS disclose a lower punch that moves from a first to a second position, the removal of the term “about” from the claimed distance of between 0.049 inches and 0.030 inches distinguishes over the prior art in that the cited references do not specifically teach a distance in the claimed range.
Additionally, the removal of the term “about” from the limitations regarding the transition surface radius of curvature, along with applicant’s arguments of non-obviousness in the remarks dated 21 January 2021, distinguish over the Design Choice and Obviousness rejection using BULSO (US20060071005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        28 January 2021